DETAILED ACTION
Prosecution Reopened
Prosecution is reopened due to the following reasons. In the requirement for species election mailed on 10/20/2021, examiner required an election of compound 21 or compound 22 of claim 1 for examination. In the reply filed on 11/29/2021, applicant elected the compound HT-2 from paragraph [0510] of the specification. Examiner attempted to contact applicant’s representative, Mr. Michael D. Kaminski, to confirm the election but was not successful. As the election was made without traverse and since the application was given the TrackOne status, examiner limited the examination to the mixture of compound 14A and compound HT-2 and timely issued a notice of allowance on 01/20/2022. However, on 02/03/2022, Mr. Benjamin Berkowitz explained to the examiner via a telephonic conversation that the election was misinterpreted and that applicant meant to elect compound 21; compound HT-2 was only cited as exemplary of the elected species. 
Applicant is advised that the Notice of Allowance mailed 01/20/2022 is vacated.  If the issue fee has already been paid, applicant may request a refund or request that the fee be credited to a deposit account.  However, applicant may wait until the application is either found allowable or held abandoned.  If allowed, upon receipt of a new Notice of Allowance, applicant may request that the previously submitted issue fee be applied.  If abandoned, applicant may request refund or credit to a specified Deposit Account.
Claim Status
Applicant’s election without traverse of the mixture of compound 14A and 
Examiner’s Amendment
An examiner’s amendment to the record appears below. This amendment supersedes the examiner’s amendment set forth in the notice of allowance dated 01/20/2022. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Benjamin Berkowitz on 02/22/2022.
The application has been amended as follows: 
In claims 1 and 16, the following portion is deleted:


    PNG
    media_image1.png
    373
    858
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    42
    863
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    693
    869
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    570
    859
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    364
    859
    media_image5.png
    Greyscale
.
In addition, the phrase “or a formula (22)” in lines 5-6 of claim 1 and lines 7-8 of claim 16 is deleted, and the term “Formul” in line 8 of claim 1 and line 10 of claim 16 is corrected to “Formula”.	
In claim 4, the mis-spelled word “slected” in the 2nd-to-last line is corrected to “selected”.
Claims 9-13 are cancelled.
Allowable Subject Matter
Claims 1-8 and 14-29 are allowed.
The following is an examiner’s statement of reasons for allowance: The present claims are allowable over  discloses an OLED (see example 1-1) having the configuration of anode/HIL/HTL/EML/ETL/EIL/cathode, wherein the HIL comprises a mixture of compounds P7 and A15:

    PNG
    media_image6.png
    172
    405
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    318
    376
    media_image7.png
    Greyscale

which are representative of compounds 14A and 21, respectively. However, in the prior 
art mixture, the ratio corresponding to the (M2/MT x 100) of claims 1 and 16 is 95.0 
whereas said ratio is 0.1-20.0 in the claimed invention. There is not an obvious reason, 
whether from Kim et al. or elsewhere, for one of ordinary skill in the art to modify the 
relative weight ratio of the mixture taught by Kim et al. to arrive at the claimed mixture.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH NGUYEN whose telephone number is (571)270-5454. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VU A NGUYEN/
Primary Examiner, Art Unit 1762